DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims  1-5 and 10 drawn to a Holmium containing glass comprising at least one fluorescent ion, classified in C03C 3/95.
II. Claim6-9 and 11, drawn to a fluorescent glass comprising two or more fluorescent ions, classified in C03C 4/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. The glass of Group I uses holmium and a fluorescent ion to achieve the color changing effect whereas the glass of Group II does not comprise holmium.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired a separate status in the art in view of their different classification.
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
 
		
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Svetlana Short on 26 May 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 10  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 and 11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 9 March 2020, 28 August 2020, and 12 January 2021 have been considered by the Examiner.
The Notice of Imported Citations mailed 18 June 2020 has been annotated and considered by the Examiner.

Specification- Informalities
The disclosure is objected to because of the following informalities: 
In paragraph [0010], it is believed that in line 7 “H2O3” should be “Ho2O3” and in line 8 “PrO2” should be “Pr2O3”.

In paragraph [0019], it is believed that in line 1, the phrase “alkaline each earth metal oxide” should read “each alkaline earth metal oxide”.

In paragraph [0023], it is believed that in line 1, the term “Ho3+” should read “Ho3+”.

In paragraph [0025], in lines 11 and 19, it is believed that the phrase “Table I” should read “Table 1”. In line 15, it is believed that the phrase “Table III” should read “Table 3”. The tables of the specification are numbered with Arabic numbers, however in different places within the specification the tables are referred to with Roman numerals. The numbering of the tables and references to them should be consistent. 

In paragraph [0051], in lines 4 and 12, it is believed that the phrase “Table I” should read “Table 1”. In line 8, it is believed that the phrase “Table III” should read “Table 3”. 

In paragraph [0051], in multiple locations in lines 9-13, it is believed that “Fe2O3” should be “Fe2O3”, “Co3O4” should be “Co3O4”, “Ho2O3” should be “Ho2O3”, and “V2O5” should be “V2O5”.

In paragraphs [0052] and [0059], in Tables 1 and 4, respectively, in the column headings, the component “AL2O3” should be “Al2O3”.

In paragraph [0052], Table 1 and paragraph [0054], Table 2, there appears to be an issue with the numbering of the examples and comparative examples. Based on the description in paragraphs [0050] and [0051], the Examiner believes the correct numbering is as shown in the table below. The first column is the current numbering of the examples of Table 1 from the top down, the middle column is the example number or comparative example number based upon the description, and the last column is the current numbering of Table 2 from top to bottom.

Table 1
(as in Specification)

Correct Numbering for Tables 1 and 2

Table 2
(as in Specification)
Comp. 1
⇒
Comp. 1
⇐
Comp. 1
Ex. 1
⇒
Comp. 2
⇐
Ex. 1
Ex. 2
⇒
Ex. 1
⇐
Comp. 2
Comp. 2
⇒
Comp. 3
⇐
Comp. 3
Ex. 3
⇒
Ex. 2
⇐
Ex. 2
Ex. 4
⇒
Ex. 3
⇐
Ex. 3
Ex. 5
⇒
Ex. 4
⇐
Ex. 4
Ex. 6
⇒
Ex. 5
⇐
Ex. 5
Ex. 7
⇒
Ex. 6
⇐
Ex. 6


In paragraph [0055], in line 1, it is believed that the phrase “Table I” should read “Table 1”. In line 8, it is believed that the phrase “Table III” should read “Table 3”. 

In paragraph [0057], Table 3 for Comp. 11 the color at 405 nm reads “Lt green” the Examiner believes it should read “Lt Green” to be consistent with other color notations in the table.

In paragraph [0058], in line 10, it is believed that the term “multiply” should read “multiple”. In lines 10 and 12, the term “Eu3+” should read “Eu3+”. And in line 11, the terms “Tm3+” and “Tb3+” should read “Tm3+” and “Tb3+”, respectively.

Appropriate correction is required.

Specification -Antecedence
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “greater than or equal to about 0.1 mol. % to less than or equal to about 20 mol. % (Ho2O3 + Nd2O3)”. 
The specification mentions the addition of Nd2O3 to the holmium-containing silicate glass in paragraph [0024], lines 6-8. The specification further mentions that the rare earth ions including Nd are added to the glass in amounts of greater than or equal to  about 0.1 mol. % to less than or equal to about 5.0 mol. % in paragraph [0026]. The body of the specification never clearly recites that the total amount of Ho2O3 + Nd2O3 in the holmium-containing silicate glass is limited to greater than or equal to about 0.1 mol. % to less than or equal to about 20 mol. %. 
The Examiner recommends adding this limitation to the specification as was done in the parent application 15/034,765. The amendment to the specification for this was an Examiner’s Amendment included with the Notice of Allowance mailed 22 August 2019. The amendment included adding the following line to the end of paragraph [0026].
“When Nd2O3 is added to the holmium-containing silicate glass, the amount of (Ho2O3 + Nd2O3) is from about o.1 mol. % to about 20 mol. %.”

Claim Comment
Claim 1 recites the limitation “greater than or equal to about 0.1 mol. to less than or equal to about 20 mol.% (Ho2O3+Nd2O3). Since the claim is read with the broadest reasonable interpretation, this is read such that the total amount of Ho2O3 and/or Nd2O3 present in the glass is in an amount of about 0.1 mol. % or greater to less than or equal to 20 mol. %. See MPEP 2111. 

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a holmium-containing silicate glass comprising at least one of the recited fluorescent ions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims, namely a glass comprising 0.1-20 mol.% of (Ho2O3+Nd2O3) and 1 or more fluorescent ions selected from the group consisting of oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof.
	A) The breadth of the claims:
	The claims encompass all glass compositions comprising 0.1-20 mol.% of (Ho2O3+Nd2O3) and 1 or more fluorescent ions selected from the group consisting of oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof. Additionally, how the claim is written the glass does not require the inclusion of Ho2O3.
	B) The nature of the invention:
	The invention relates to a colored glass composition exhibiting a specific a color shift related to the color of holmium in the glass and the addition of the fluorescent ions.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based solely on a color shift property and the amounts of the coloring components in the glass.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its physical properties and minor additive components is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges for the holmium-containing glass that are preferred for producing a glass with the properties required by the instant claims (see specification paragraphs [0012]-[0030]).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. (See paragraphs [0024], [0025], [0029], [0030], [0050], [0056], and [0057] and Table 3.) All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. There are comparative examples provided that are dissimilar to the composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the color shift selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the color shift having a composition which does not comprise the base holmium-containing silicate glass composition as described in paragraphs [0012]-[0030] in addition to the (Ho2O3+Nd2O3) and fluorescent ions as recited in the instant claim. 
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the color shift outside of the holmium-containing silicate glass composition with the recited fluorescent ions indicated as being enabled. Making or using a glass not comprising holmium and the recited fluorescent ions would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions comprising 0.1-20 mol.% of (Ho2O3+Nd2O3) and at least one of the recited fluorescent ions that exhibit a color shift, yet the specification describes a glass which requires the presence of Ho2O3 in addition to the fluorescent ions which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the Examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about", which is used repeatedly in claims 1, 2, and 5, is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example looking at claim 1 and only the (Ho2O3+Nd2O3) component, the claim recites a range of “greater than or equal to about 0.1 mol. % to less than or equal to 20 mol.%”, but the term “about” is not defined by the specification, therefore it is not clear what the range’s endpoints are for (Ho2O3+Nd2O3) or what is meant by the term “about”. Does 0.099, 0.09, or even 0.08 read on “about 0.1” since 0.099 represents ±1% of 0.1 (or 0.001%), 0.09 represents ±10% of 0.1 (or 0.01%), and 0.008 represents ±20% of 0.1 (or 0.02%).  When looking at the upper limit of the range how much Ho2O3+Nd2O3 is too much to meet the limitation of “greater than or equal to 20 mol.%”? 20.2%, 22%,  or even 24%? (1% of 20 is 0.2, 10% of 20 is 2, 20% of 20 is 4, respectively)
Therefore, claims 1, 2, and 5 are rendered indefinite since the use of the relative term “about” does not allow for one of ordinary skill in the art to reasonably determine the scope of the claims.
Claims 3, 4, and 10 are rejected as indefinite since they depend either directly or indirectly from claims 1, 2, and 5.
	
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al., U.S. Patent 7,407,902 B2.
Hasegawa et al. disclose Examples 12, 15, 18, and 24, which anticipate the compositional ranges of claims 1 and 2. See Tables 2, 3, and 4 and the table below which shows the weight percentages of the examples converted to mole percentages.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Hasegawa et al. would inherently possess the properties recited in claim 4. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Mole%
Instant claims 1 and 2
Examples of Hasegawa et al. (US 7,407,902 B2)


Ex. 12
Ex. 15

Ex. 18
Ex. 24
SiO2 

15.53
18.58
SiO2 
10.65
5.98
B2O3 

34.66
16.04
B2O3 
18.38
21.56
ZnO 

26.49
10.98
ZnO 
42.69
31.44
Bi2O3 

21.79
38.77
Bi2O3 
27.27
32.22
Al2O3


3.29
Al2O3
0.72
1.66
Na2O 


7.21
Na2O 

1.02
CaO 


1.99
CaO 


Y2O3 

0.14

Y2O3 

0.94
La2O3

0.25

La2O3

0.65
CeO2

0.47

CeO2

1.23
Nd2O3

0.24
0.1
Nd2O3

0.63
Gd2O3

0.22
0.06
Gd2O3

0.58
Er2O3

0.21

Er2O3
0.05
0.55
MgO


2.77
Dy2O3
0.05

Pr2O3


0.07
Ho2O3
0.1

Sm2O3


0.06
Tm2O3
0.05

Eu2O3


0.06
Yb2O3
0.05

Tb2O3 


0.06
Lu2O3
0.05





Sc2O3

1.53
(Ho2O3 + Nd2O3)
~ 0.1 to  ~ 20
0.25
0.1
(Ho2O3 + Nd2O3)
0.1
0.63
One or more fluorescent ions of the oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof


~ 0.01 to ~  5.0


0.47


0.18

One or more fluorescent ions


0.1


1.23


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Hoya, Japanese Patent Publication JP 53-085813 A.
The Derwent Abstract 1978-62683A accompanied a previous action in the parent application 15/034,765.  In reciting this rejection, the Examiner will cite the Abstract.
Hoya discloses a glass substrate having the following composition in terms of weight percentages: SiO2 45-75, B2O3 0-16, Al2O3 0-18, Li2O+Na2O+K2O 4-25, MgO+CaO+SrO+BaO+ZnO+PbO 1-25, TiO2 0-5, ZrO2 0-10, As2O3+Sb2O3 0.2-10, Er2O3 0-2, Nd2O3 0-2, CeO2 0-6, P6O11 0-4, Ho2O3 0-6, Fe2O3 0-2.5, NiO2 0-0, MnO2 0-2, Se 0-0.4, C 0-1, and SnO 0-0.3. See Abstract. The compositional ranges of Hoya are sufficiently specific to anticipate the glass as recited in claims 1-3 and 5. See MPEP 2131.03. Hoya discloses Examples 5 and 7, which anticipate the compositional ranges of claims 1, 2, and 5 and Example 14, which anticipates the compositional ranges of claims 1 and 2. See Tables spanning columns 11-15 of the Japanese Patent Publication and the table below which shows the weight percentages of the examples converted to mole percentages.
Hoya fails to teach any examples or compositional ranges in terms of molar percentages that are sufficiently specific to anticipate the compositional limitations of claim 3.  However, it is believed that the weight percent ranges taught by Hoya if converted to molar percentages would have overlapping compositional ranges with instant claim 3.  See the Abstract. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Hoya overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Hoya would inherently possess the properties recited in claim 4. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
As to claim 10, Hoya fails to teach that the glass is either physically or chemically strengthened as recited in the claim.
Hoya teaches that the glass is a glass that comprises an alkali metal oxide which anticipates or in the alternative renders the claims obvious the glass substrate of claims 1-5. See the abstract. Since the glass substrate of Hoya comprises an alkali metal oxide glass sheet, it would have been obvious to one of ordinary skill in the art at the time of the invention to physically or chemically strengthened the glass of Hoya in order to get a strengthen glass article using known techniques such as thermal tempering or ion exchange.
Therefore, claim 10 would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).

Mol. %
Claims 1-3 and 5 of instant invention
Hoya JP 53-085813 A


Ex. 5
Ex. 7
Ex. 14
Ex. 7 
 in wt.%
Ex. 14 in wt.%
Ranges 
in wt%.
SiO2 (claim 5)
~40 to ~80
57.8
59.8
61.8
55.5
62
45-75
B2O3 

2.6
2.8
2.6
3.0
3
0-16
Al2O3 (claim 5) 
~5 to ~15
9.9
4.3
7.3
6.7
12.5
0-18
Li2O 



14.0

7
R2O 4-25
Na2O (claim 5)
~10 to ~ 25
21.3
21.9
5.8
21.0
6

CaO 

7.2
10.4

9.0

RO 1-25
MgO (claim 5)
0 to ~25


7.4

5

SnO2 (claim 5)
0 to ~1





0-0.3
TiO2 



0.2

0.2
05
CeO2 

0.6
0.2
0.4
0.4
1.0

Sb2O3 

0.1
0.1

0.4

0.2-10
As2O3 







Ho2O3 


0.3
0.2
2.0
1.0
0-6
Nd2O3 

0.2
0
0.1

0.5
0-2
Er2O3

0.4
0.3
0.2
2.0
1.5
0.2-10
Pr6O11



0.0

0.3
0-4
Ho2O3+Nd2O3 (claim 1)
~0.1 to ~20
0.2
0.3
0.3



One or more fluorescent ions of the oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof (claims 1 and 2)
~0.01 to ~5

0.7

0.3

0.4


ZrO2 0-10, Fe2O3 0-2.5, NiO 0-2, 
MnO2 0-2,
Se 0-0.4,  
C 0-1


Claim 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, U.S. Patent 3,941,605.
Yamashita discloses a glass substrate having the following composition in terms of weight percentages: SiO2 48-62, B2O3 15-22, Al2O3 0-11, ZrO2 0-10, Li2O+Na2O+K2O 6-16, BaO 0.5-7, TiO2 0-2, Nd2O3 0-2.5, Ho2O3 0-2.5, Er2O3 0-2.5, CuO 0.002-0.03, and Ag 0.15-1.  See Abstract and the entire specification, specifically, column 1, lines 35-52. The compositional ranges of Yamashita are sufficiently specific to anticipate the glass as recited in claims 1 and 2. See MPEP 2131.03. Yamashita discloses Examples 1-4, 7-11, 13, and 14 which anticipate the compositional ranges of claims 1 and 2. See the table spanning columns 3-6 and the table below, which shows the weight percentages converted to molar percentages. 
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Yamashita would inherently possess the properties recited in claim 4. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Mole %
Claim 1 of instant invention
Yamashita US 3,941,605



Ex. 1 

Ex. 2

Ex. 3

Ex. 4

Ex. 7
SiO2

62.1
65.1
64.7
64.0
64.9
B2O3

18.0
17.3
17.7
17.9
19.8
Al2O3

4.5
0.6
0.6
0.7
0.6
Li2O

4.0
3.9
6.4
0
2.2
K2O

5.8
5.7
3.2
9.9
4.6
BaO 

2.5
0.5
0.2
0.2
0.4
ZrO2 


4.8
4.3
4.0
4.3
TiO2 

0.8
0
0.9
0.9
1.0
CuO

0.007
0.01

0.01

Ag

0.1
0.2
0.2
0.2
0.2
Cl

2.1
1.7
1.8
1.7
1.7
Br 


0.2
0.1
0.2
0.2
Ho2O3 





0.1
Nd2O3 

0.2
0.1
0.1
0.4
0
Er2O3





0.1
Ho2O3+Nd2O3 
~0.1 to ~20
0.2
0.1
0.1
0.4
0.1
One or more fluorescent ions of the oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof
~0.01 to ~5
0.107
0.21
0.2
0.21
0.2

 
Mole %
Claim 1 of instant invention
US 3,941,605


Ex. 8 
Ex. 9
Ex. 10
Ex. 11
Ex. 13
Ex. 14
SiO2

61.1
64.8
63.5
64.3
64.7
64.7
B2O3 

18.2
17.8
18.0
18.2
17.8
17.8
Al2O3

3.0
0
1.0
1.0


Li2O

4.1
4.0
4.0
4.0
3.9
3.9
K2O

5.9
5.7
5.6
5.7
5.7
5.7
BaO 

2.0
0.7
0.8
0.8
0.7
0.7
ZrO2 

3.3
4.0
3.4
3.5
4.0
4.0
TiO2 

0.8
1.2
1.2

1.2
1.2
CuO

0.01
0.01
0.01
0.01
0.01
0.01
Ag

0.2
0.2
0.2
0.2
0.2
0.2
Cl

1.1
1.3
2.0
2.1
1.3
1.3
Br 

0.3
0.2


0.2
0.2
Ho2O3 



0.3

0.1
0.1
Nd2O3 

0.1
0.17

0.2


Er2O3







PrO2





0.2

SmO2






0.2
Ho2O3+Nd2O3 
~0.1 to ~20
0.1
0.17
0.3
0.2
0.1
0.1
One or more fluorescent ions of the oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof

~0.01 to ~5

0.21

0.21

0.21

0.21

0.21

0.41


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, U.S. Patent 3,941,605.
Yamashita discloses a glass substrate having the following composition in terms of weight percentages: SiO2 48-62, B2O3 15-22, Al2O3 0-11, ZrO2 0-10, Li2O+Na2O+K2O 6-16, BaO 0.5-7, TiO2 0-2, Nd2O3 0-2.5, Ho2O3 0-2.5, Er2O3 0-2.5, CuO 0.002-0.03, and Ag 0.15-1.  See Abstract and the entire specification, specifically, column 1, lines 35-52. Yamashita discloses Examples 1-4, 7-11, 13, and 14 which anticipate the compositional ranges of claims 1 and 2. See the table spanning columns 3-6 and the above anticipation rejection over Yamashita.
Yamashita fails to teach that the glass is either physically or chemically strengthened as recited in claim 10.
However, Yamashita teaches that the glass is a glass substrate comprising an alkali metal oxide glass sheet and as a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to physically or chemically strengthened the glass of Yamashita in order to get a strengthen glass article using known techniques such as thermal tempering or ion exchange.
Therefore, claim 10 would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).

Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by SUWA SEIKOSHA, Japanese Patent Publication JP 49-116111 A
A machine-generated translation of JP 49-116111 A accompanied a previous action in the parent application 15/034,765.  In reciting this rejection, the Examiner will cite the Abstract.
SUWA SEIKOSHA discloses a glass having the following composition in terms of weight percentages: SiO2 65.2, B2O3 10, CaO 1, BaO 2.4, Na2O 7, K2O 5.8, As2O3 0.6 and 0.05-50 Ho2O3, wherein part of the Ho2O3 can be replaced with Pr2O3, Nd2O3, Eu2O3, and/or Er2O3.  See Abstract and the entire specification, specifically, Table 1.  SUWA SEIKOSHA discloses the glass changes color from pink in daylight to blue under fluorescent lamp.  See Abstract and the entire specification, specifically, the claims and paragraphs [0001]-[0003] and [0006]-[0008]. The compositional ranges of SUWA SEIKOSHA are sufficiently specific to anticipate the glass as recited in claims 1, 2, 4, and 10. See MPEP 2131.03. Furthermore, SUWA SEIKOSHA disclose Examples 2-6, which nearly anticipate the compositional ranges of claims 1, 2, 4, and 10. See Tables 1 and 2 and the table below which shows the weight percentages of the examples converted to mole percentages. 
However, SUWA SEIKOSHA do not disclose any examples that anticipate claims 1, 2, 4, and 10. SUWA SEIKOSHA do not disclose that the glass is physically or chemically strengthened. However, it is believed that the weight percent ranges taught by SUWA SEIKOSHA if converted to molar percentages would have overlapping compositional ranges with instant claims 1, 2, 4, and 10.  SUWA SEIKOSHA disclose Examples 2-6, which nearly anticipates the compositional and property ranges of claims 1, 2, 4, and 10 except for the substation of the rare earth metal oxide. SUWA SEIKOSHA teach that Eu2O3 can be used along with Nd2O3, Pr2O3, and/or Er2O3 for partial substitution of Ho2O3. See Abstract of SUWA SEIKOSHA. The below table shows the weight percentages converted to molar percentages if Eu2O3 was used in place of the other rare earth oxides of examples 3, 5, and 6, labeled Ex. Eu. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by SUWA SEIKOSHA overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claim 4.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
As to claim 10, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” See MPEP 2143(I)(E).
SUWA SEIKOSHA disclose that the glass is a silicate glass that comprises an alkali metal oxide which anticipates a glass substrate of claim 10. See Examples 2-6, in Table 1. However, SUWA SEIKOSHA fail to teach the specific intended use of the glass as recited by the instant claim 10. However since SUWA SEIKOSHA teach that the glass comprises an alkali metal oxide and as a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce a chemically strengthened substrate meeting the requirements of the instant claim from the glass taught by SUWA SEIKOSHA. 
Mole %
Claim 1 of instant invention
SUWA SEIKOSHA JP 49-116111


Ex. 2 
Ex. 3
Ex. 4
Ex. 5
Ex. 6
Ex. Eu
SiO2

72.24
74.21
74.18
74.20
74.28
74.24
B2O3 

9.83
9.82
9.82
9.82
9.83
9.83
Na2O 

7.73
7.72
7.72
7.72
7.73
7.73
K2O 

4.21
4.21
4.21
4.21
4.22
4.21
CaO

1.22
1.22
1.22
1.22
1.22
1.22
BaO 

1.07
1.07
1.07
1.07
1.07
1.07
As2O3  

0.21
0.21
0.21
0.21
0.21
0.21
Ho2O3 

1.09
0.72
0.36
0.72
0.72
0.72
Nd2O3 

0.41
0.81
1.22



Pr2O3 




0.83


Er2O3 





0.72

Eu2O3 






0.78
Ho2O3+Nd2O3 
~0.1 to ~20
1.5
1.53
1.58
0.72
0.72
0.72
One or more fluorescent ions of the oxides of Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof

~0.01 to ~5

0.0

0.0

0.0

0.0

0.0

0.78


Conclusion
The additional reference, US 6,498,118 cited on an IDS is considered a piece of prior art of interest since it is considered to be cumulative to or less than the art relied upon in the rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
1 June 2021